 

AMENDMENT NO. 3
TO THE
SYMMETRY MEDICAL, INC.
AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

 

     AMENDMENT NO. 3 (the “Third Amendment”) to the Symmetry Medical, Inc.
Amended and Restated 2004 Equity Incentive Plan (the “Plan”), established and
maintained by Symmetry Medical, Inc. (the “Company”).

 

     WHEREAS, Section 20 of the Plan reserves to the Board of Directors of the
Company (the “Board”) the right to amend the Plan at any time; and

 

     WHEREAS, the Board desires to amend the Plan to clarify that re-pricing of
awards under the Plan is not permitted without the approval of the stockholders
of the Company.

 

     NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended by the
Third Amendment as follows:

 

1.Amendment to Plan.

        

Section 21 is hereby replaced in its entirety by the following:

 

     21. Amendment or Substitution of Awards under the Amended Plan.

 

(a) Except as limited herein, the terms of any outstanding award under the
Amended Plan may be amended from time to time by the Committee in its discretion
in any manner that it deems appropriate, including any acceleration of the date
of exercise of any award and/or payments thereunder or of the date of lapse of
restrictions on Shares (but only to the extent permitted by regulations issued
under Section 409A(a)(3) of the Code); provided that, except as otherwise
provided in Section 16, no such amendment shall adversely affect in a material
manner any right of a participant under the award without his or her written
consent. The Committee may, in its discretion, permit holders of awards under
the Amended Plan to surrender outstanding awards in order to exercise or realize
rights under other awards, or in exchange for the grant of new awards, or
require holders of awards to surrender outstanding awards as a condition
precedent to the grant of new awards under the Amended Plan, but only if such
surrender, exercise, realization, exchange, or grant (a) would not constitute a
distribution of deferred compensation for purposes of Section 409A(a)(3) of the
Code or (b) constitutes a distribution of deferred compensation that is
permitted under regulations issued pursuant to Section 409A(a)(3) of the Code.  

 

(b) Notwithstanding any provision in the Amended Plan to the contrary, and
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, Common Shares, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities, or similar
transaction(s), no adjustment or reduction of the exercise price of any
outstanding Stock Option or SAR in the event of a decline in Stock price is
permitted without approval by the Company’s stockholders. The foregoing
prohibition includes (i) reducing the exercise price of outstanding Stock
Options or SARs, (ii) cancelling outstanding Stock Options or SARs in connection
with granting of Stock Options or SARs with a lower exercise price to the same
individual, (iii) cancelling a Stock Option or SAR in exchange for a cash or
other payment, and (iv) take any other action that would be treated as a
re-pricing of a Stock Option or SAR under the rules of the primary stock
exchange on which the Stock is listed.

 

2.Effective Date of Amendment; Ratification and Confirmation.

 

The Third Amendment shall become effective upon approval by the Board. In all
other respects, the Plan is hereby ratified and confirmed.

 

3.Governing Law.

 

The Third Amendment shall be governed by Delaware law without regard to the
principles of conflict of laws thereof, except to the extent such law is
preempted by federal law.

 





 

 

 

